Exhibit 3.2 Articles of Incorporation ARTICLES OF INCORPORATION OF PANA-MINERALES S.A. THE UNDERSIGNED, having associated ourselves together for the purpose of forming a corporation for the transaction of business and the promotion and conduct of the objects and purposes hereinafter stated, under the provisions of and subject to the requirements of the laws of the State of Nevada, do make, record and file these Articles of Incorporation, in writing, and we do hereby certify: ARTICLE I NAME The name of this Corporation shall be:PANA-MINERALES S.A. ARTICLE II PURPOSE The purpose for which said Corporation is formed and the nature of the objects proposed to be transacted and carried on by it is to engage in any and all lawful activity, as provided by the laws of the State of Nevada. ARTICLE III CAPITAL STOCK The authorized amount of Capital Stock of the Corporation shall be One Hundred Million(100,000,000) shares of Common Stock at $.001 par value per share.Said Capital Stock may be increased or decreased from time to time in accordance with the provisions of the laws of the State of Nevada. ARTICLE IV GOVERNING BOARD The members of the Governing Board of the Corporation are styled Directors.The initial board of directors shall consist of one member.The names and post office address of the First Board of Directors are as follows: -1- FIRST BOARD OF DIRECTORS NameAddress Braulio Alejandro Vasquez Davis Edificio Don Omar, #3 San Francisco de la Caleta PanamaCity, Panama ARTICLE V INCORPORATOR The name and address of the incorporator signing these Articles of Incorporation, who is above the age of eighteen (18) years, is as follows: NameAddress Braulio Alejandro Vasquez DavisEdificio Don Omar, #3 San Francisco de la Caleta PanamaCity, Panama ARTICLE VI RESIDENT AGENT The name and address of the Resident Agent is as follows : NameAddress Corporate
